Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “when the medium receiving tray is switched from the first state to the second state, a free end is detached from a downstream end of the first support surface and displaced downward”.  A free end of what element?
Also, claim 1 recites “a free end” in line 21 of the originally filed claims.  After this, claim 1 again recites “a free end” in line 26.  It is unclear if the latter recited “a free end” in line 26 of claim 1 is the same or different from the previously recited “a free end” in line 21 of claim 1.  In other words, it is unclear how many different free ends are claimed in claim 1.  Claims 2-7 depend from claim 1, and therefore have the same indefiniteness issues as outlined above with regard to claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0032989 (Okuchi et al.) (hereinafter “Okuchi”).
Regarding claim 1, Figs. 1-9 show a recording apparatus, comprising: 
an apparatus body (8) including a recording device (printer 1 inherently has a recording device) to perform recording onto a medium; and 
a medium receiving tray (including 10 and 20) configured to be switched between a first state (Fig. 1) in which the medium receiving tray (including 10 and 20) is stored in the apparatus body (8) and a second state (Fig. 9) in which the medium receiving tray (including 10 and 20) is protruded furthest from the apparatus body (8) and also configured to receive the medium discharged from the apparatus body (8) in the second state (Fig. 9) or in a state in which the medium receiving tray (including 10 and 20) is protruded from the first state (Fig. 1) to the second state (Fig. 9), wherein 
the medium receiving tray (including 10 and 20) includes a first tray (10) and a second tray (20), the first tray (10) being displaceable relative to the apparatus body (8), the second tray (20) being displaceable relative to the first tray (10), the second tray (20) being protruded further than the first tray (10) from the apparatus body (8) when the medium receiving tray (including 10 and 20) is in the second state (Fig. 9), 
the first tray (10) has a first support surface (including 16) that supports the medium when the medium receiving tray (including 10 and 20) is in the second state (Fig. 9), 
the second tray (20) has a movable support (including 22L, 22R and 26K) that is rotatable with an upstream end (26k) thereof serving as a free end and that has a second support surface (upper surface of 20) for supporting the medium, and the movable support (including 22L, 22R and 26k) being positioned above the first support surface (including 16) when the medium receiving tray (including 10 and 20) is in the first state (Fig. 1),
wherein 36when the medium receiving tray (including 10 and 20) is switched from the first state (Fig. 1) to the second state (Fig. 9), a free end (26k) is detached from a downstream end (16) of the first support surface (including 16) and displaced downward, and the second support surface (upper surface of 20) is thereby inclined upward toward a downstream in a medium discharging direction (FRONT direction in Fig. 8).
Regarding claim 2, Fig. 6 shows that a guide surface (upper surface of 16) is formed at the downstream end of the first support surface (including 16) in the medium discharging direction (FRONT direction in Fig. 9) so as to guide a free end (26K) of the movable support (including 22L, 22R and 26k) onto the first support surface (including 16) when the medium receiving tray (including 10 and 20) returns from second state (Fig. 9) to the first state (Fig. 1).  
Regarding claim 3, Figs. 1-9 show that the movable support (including 22L, 22R and 26K) has a guide rib (unnumbered rib between 26K and 27L in Fig. 9) formed at the free end (26K) so as to protrude upstream in the medium discharging direction, and the guide rib (unnumbered rib between 26K and 27L in Fig. 9) has an inclined surface that is inclined upward toward the downstream in the medium discharging direction (FRONT direction in Fig. 9), a groove (groove to the right of element 16 in Fig. 9) is formed in the first tray (10) so as to extend in the medium discharging direction (FRONT direction in Fig. 9) and so as to engage the guide rib (unnumbered rib between 26K and 27L in Fig. 9), and when the medium receiving tray (including 10 and 20) is in a transition state between the first state (Fig. 1) and the second state (Fig. 9), the inclined surface of the guide rib (unnumbered rib between 26K and 27L in Fig. 9) is positioned so as to extend from a37 position below the first support surface (including 16) to a position above the first support surface (including 16).
Allowable Subject Matter
4.	Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653